Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (U.S. 2004/0134667A1), in view of Rose (U.S. 2005/0230115A1).
Regarding claim 1, Brewer et al. disclose an apparatus (downhole assembly of fig. 1) for use in a subterranean well (see fig. 1 and refer to abstract), the apparatus comprising: a cable head assembly (10) including a cable head stinger (52, fig. 3A) connected to a weak link (refer to paragraph 0007. Fig. 2 shows that the weak point may be at 72, 73 when cable 12 is pulled to surface); and a release assembly (17, see fig. 3A, 3B) including a bushing (70) that radially outwardly supports a dog (53) in engagement with an internal groove (60) formed in an outer housing (54), in which in a 
Brewer et al. further disclose a solenoid (56) for retracting the bushing/locking sleeve (70; refer to paragraph 0029).
However, Brewer et al. fail to teach in a released configuration the cable head stinger engages and displaces the bushing.
Rose discloses an apparatus (10,  figure 1) for use in a subterranean well (refer to abstract), the apparatus (10) comprising: a cable head assembly (50, refer to paragraph 0016) including a cable head stinger (54) connected to a weak link (52; refer to paragraph 0020), in a locked configuration a bushing (38) is longitudinally spaced apart from the cable head stinger (54), and in a released configuration the cable head stinger (54) engages and displaces the bushing (38; see fig. 1-3 and refer to paragraphs 0016 and 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solenoid of Brewer et al. with a cable head stinger, wherein the cable head stinger connected to a weak link and in a released configuration the cable head stinger engages and displaces the bushing, as taught by Rose, for the purpose of experimentation and optimization to determine which release mechanism would be most efficient during the unlock configuration. 
Regarding claim 2, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 1 above; Carroll further discloses the weak link 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the weak link of Brewer et al. with a mechanical connection between inner and outer sections of the cable head assembly, as taught by Rose, to facilitate the release mechanism.
Regarding claim 3, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 1 above; Brewer et al. further disclose the release assembly (17) further comprises a spring (55) that biases the bushing in a direction toward the cable head stinger (52; refer to paragraph 0028).  
Regarding claim 4, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 3 above; Brewer et al. further disclose the engagement between the dog (53) and the groove (60) releasably secures an upper section (51) of the release assembly (17) to a lower section (54) of the release assembly (17; see fig. 3A, 3B).  
Regarding claim 5, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 4 above; Brewer et al. further disclose the upper section of the release assembly comprises a sinker bar connector (connection between 13 and 15) and the dog (53).  
However Brewer et al. fail to teach the upper section comprising the bushing and spring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brewer et al. and Rose 
Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 US3PQ 70.
Regarding claim 6, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 5 above; Brewer et al. further disclose in the released configuration, the cable head stinger (52) is retrievable with the release assembly upper section (see fig. 3B).  
Regarding claim 7, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 6 above; Brewer et al. further disclose and in the released configuration, the inner section is retrievable with the release assembly upper section (see fig. 3B).  
However, Brewer et al. fail to teach the weak link comprises a mechanical connection between inner and outer sections of the cable head assembly. 
Rose discloses the weak link (52) comprises a mechanical connection between inner and outer sections of the cable head assembly (50; see fig. 2-3 and refer to paragraph 0016). 
Regarding claim 8, Brewer et al. a method for use with a subterranean well (refer to abstract), the method comprising: connecting a bottom hole assembly (10, 18, fig. 1) to a wireline (12), the bottom hole assembly (10, 18) including a release assembly (17, see fig. 3A, 3B) and a cable head assembly (10), the connecting comprising connecting the wireline to a cable head stinger (52, fig. 3A) of the cable head assembly (10); deploying the wireline (12) and bottom hole assembly (10) into the well (see fig. 1); 
Brewer et al. further disclose a solenoid (56) for retracting the bushing/locking sleeve (70; refer to paragraph 0029).
However, Brewer et al. fail to teach displacing the cable head stinger into engagement with a bushing of the release assembly. 
Rose, as previously discussed, discloses an apparatus (10,  figure 1) for use in a subterranean well (refer to abstract), the apparatus (10) comprising: a cable head assembly (50, refer to paragraph 0016) including a cable head stinger (54) connected to a weak link (52; refer to paragraph 0020), in a locked configuration a bushing (38) is longitudinally spaced apart from the cable head stinger (54), and in a released configuration the cable head stinger (54) engages and displaces the bushing (38; see fig. 1-3 and refer to paragraphs 0016 and 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solenoid of Brewer et al. with a cable head stinger, wherein displacing the cable head stinger into engagement with a bushing of the release assembly, as taught by Rose, for the purpose of experimentation and optimization to determine which release mechanism would be most efficient during the unlock configuration. 

Regarding claim 10, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 8 above; Rose further disclose the weak link (52) breaking comprises separating the cable head stinger (54) from the cable head assembly (50; see fig. 3).  
Regarding claim 11, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 8 above; Brewer et al. further disclose retrieving the wireline (12) and the cable head stinger (52) from the well.  
However, the combination fail to the retrieving the bushing and dog from the well. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brewer et al. and Rose before him or her, to have modified the assembly of Brewer et al. to have the upper section comprise the bushing and dog, such that they can be retrieved from the well, for the purpose of design optimization. 
Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 US3PQ 70.
Regarding claim 12, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 8 above; Rose further disclose the cable head stinger displacing comprises compressing a spring (55) that biases the bushing (70) 
Regarding claim 13, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 12 above; Rose further disclose the spring (55) is received in a latch tube (51), and in which the dog (53) is formed on a wall of the latch tube (51).  
However, the combination of Brewer et al. and Rose fail to teach the bushing received in a wall of the latch tube. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer et al. to have the bushing positioned in the latch tube because applicant has not disclosed that positioning the bushing in the latch tube provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the busing positioned adjacent the latch. 
Regarding claim 14, the combination of Brewer et al. and Rose teach all the features of this claim as applied to claim 12 above; Rose further disclose the latch tube (51) is secured to a sinker bar adapter (15), and at least one sinker bar (13) is secured to the sinker bar adapter (15; see fig. 1 and 2).  
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (U.S. 2004/0134667A1), in view of Carroll (U.S. 3638723).
Regarding claim 15, Brewer et al. a release assembly (17, see fig. 3A, 3B) for detaching a wireline (12) from a bottom hole assembly (18) in a well (refer to 
However, Brewer et al. fail to teach the spring is positioned in the latch tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer et al. to have the spring positioned in the latch tube because applicant has not disclosed that positioning the spring in the latch tube provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the spring positioned adjacent the latch tube because the ability of the dogs to be biased in the groove is not affected by the location of the spring. 

Carroll discloses a locator device (10, fig. 1) comprising a series of circumferentially distributed resilient collet (20) formed in a wall of the locator device (10), each of the collets (20) having a dog (25) formed thereon (see fig. 1 and refer to col 5 lines 15-20) for locking in shoulders (S2; see fig. 6 and 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer et al. to have the latch tube having a series of circumferentially distributed resilient collet formed in a wall of the latch tube, each of the collets having a dog formed thereon, as taught by Carroll, for the purpose of design optimization to efficiently lock and unlock the dog from the groove. 
Regarding claim 16, the combination of Brewer et al. and Carroll teach all the features of this claim as applied to claim 15 above; Brewer et al. further disclose the at least one sinker bar (13) is secured to the sinker bar adapter (15; see fig. 2 and refer to paragraph 0026).  
Regarding claim 17, the combination of Brewer et al. and Carroll teach all the features of this claim as applied to claim 15 above; Brewer et al. further disclose the outer housing (54) includes a cable head assembly connector (radial section around 40 having a landing shoulder) formed at one end of the outer housing (54).  
Regarding claim 20, the combination of Brewer et al. and Carroll teach all the features of this claim as applied to claim 15 above; Brewer et al. further disclose longitudinal displacement of the outer housing (54) relative to the latch tube (51) is .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (U.S. 2004/0134667A1), in view of Carroll (U.S. 3638723) as applied to claim 15 above and further in view of Rose (U.S. 2005/0230115A1).
	Regarding claims 18-19, the combination of Brewer et al. and Carroll teach all the features of this claim as applied to claim 15 above; however, the combination of Brewer et al. and Carroll fail to teach wherein the bushing is complementarily shaped relative to a cable head stinger, wherein the bushing is configured to receive a cable head stinger therein.  
Rose, as previously discussed, discloses an apparatus (10,  figure 1) for use in a subterranean well (refer to abstract), the apparatus (10) comprising: a cable head assembly (50, refer to paragraph 0016) including a cable head stinger (54) connected to a weak link (52; refer to paragraph 0020), in a locked configuration a bushing (38) is longitudinally spaced apart from the cable head stinger (54), and in a released configuration the cable head stinger (54) engages and displaces the bushing (38; see fig. 1-3 and refer to paragraphs 0016 and 0020), wherein the bushing (38) is complementarily shaped relative to the cable head stinger (54), wherein the bushing is configured to receive the cable head stinger therein (see fig. 2-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solenoid of Brewer et al. with a cable head stinger, wherein the cable head stinger and in a released configuration the . 
Response to Arguments
Applicant's arguments filed on 03/09/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that the combination of Brewer et al. and Rose fail to teach the released configuration in which the cable head stinger engages and displaces the bushing. Brewer discloses solenoid 56, when energized, retracts sleeve 70 while Rose disclose wireline 26 moving head 54 to move bushing 38, so it would not be obvious to substitute the solenoid of Brewer with the stringer of Rose.
Examiner respectfully disagree. Brewer et al. disclose all the features of claim 1 except that Brewer uses a different mechanism (solenoid) to move the bushing/sleeve 70. Rose disclose a mechanism in which head 54 engages and displaces busing 38. Since both Brewer and Rose disclose releasable wireline cable head systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the solenoid of Brewer et al. with a cable head stinger, wherein the cable head stinger connected to a weak link and in a released configuration the cable head stinger engages and displaces the bushing, as taught by Rose, for the purpose of experimentation and optimization to determine which release mechanism would be most efficient during the unlock configuration. 

Examiner respectfully disagree. Brewer et al. disclose all the features of claim 15 including a latch tube (51) secured to the sinker bar adapter (15), the latch tube having a series of circumferentially distributed resilient dogs (53) formed in a wall of the latch tube (51). However, fail to teach the latch tube having a series of circumferentially distributed resilient collet formed in a wall of the latch tube, each of the collets having a dog formed thereon. 
Carroll discloses that collet fingers 20 are part/or form a single structure with sleeve member 18 (refer to col. 5 lines 11-15). So dog 25 are positioned within control sleeve 18 which formed on each of the collet spring detent fingers 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brewer et al. to have the latch tube having a series of circumferentially distributed resilient collet formed in a wall of the latch tube, each of the collets having a dog formed thereon, as taught by Carroll, for the purpose of design optimization to efficiently lock and unlock the dog from the groove. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/Y.A/
03/22/2021